Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 sets forth the limitation, as amended, of “without deviating in the width direction.” This new limitation sets forth subject matter that was not in the disclosure as originally filed. Fig. 11, for example, sets forth a bridge that varies in the axial direction. Specifically, 33a extends further away from the left rim wall at its radially inner end that at its radially outer end. There is nothing in the disclosure as originally filed suggesting the absence of deviating in the width direction as now claimed. Thus, the limitation of “without deviating in the width direction” is new matter. Examiner recommends deleting this amended language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9431000 to Kamiyama et al. (“Kamiyama”) in view of JP 2006256535 to Takayuki.
Regarding claim 2, Kamiyama discloses the structure as claimed as indicated in the below attached annotated figure. Regarding the “single line” limitation with respect to the arrangement of the bridges, Fig. 1 discloses such in as much as such is disclosed by Applicant. Kamiyama does not disclose the attachment to the vertical walls and the well portion with an adhesive. Takayuki discloses adhering a resonator to a vertical walls and the well portion as claimed herein (see cl. 1 and 2 and Fig. 1 of Takayuki). Accordingly, it would have been obvious to one of ordinary skill in the art to adhere the resonator to not just the surface of the well portion but also the vertical walls with the motivation of providing a redundant means of retention therein avoiding an inadvertent alignment of the resonator and thus un-balanced wheel.
    PNG
    media_image1.png
    510
    1037
    media_image1.png
    Greyscale


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama and Takayuki in view of US 20130276968 to Moore.
Regarding claim 4, Kamiyama in view of Takayuki discloses the wheel according to claim 2 but does not disclose a resonator joined to the wheel with the aid of etching. Moore discloses bonding techniques via etching (e.g. see [0004]). It would have been obvious to one of ordinary skill to incorporate such technique with the motivation of enhancing the retention of the resonator to the wheel.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 4 have been considered but are moot because Kamiyama is relied upon to teach the bridge structure. 
Allowable Subject Matter
Claims 3 and 5-8 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes the criticality for the thickness of the adhesive in [0026]-[0029]. Examiner further notes that the prior art does not disclose a metal plate interrupting the adhesive bonding of the resonator to a well portion as claimed and as shown in Fig. 8 while also being adhered to a vertical wall. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617